NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                        AUG 26 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JAMES REEDOM,                                     No.    15-16983

                   Plaintiff-Appellant,            D.C. No. 1:15-cv-00005

    v.
                                                   MEMORANDUM*
 SOCIAL SECURITY
 ADMINISTRATION; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                               for the District of Guam
                 Frances Tydingco-Gatewood, Chief Judge, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         James Reedom appeals pro se from the district court’s order dismissing his

action for failure to pay the filing fee after the denial of his application to proceed

in forma pauperis (“IFP”). We have jurisdiction under 28 U.S.C. § 1291. We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Escobedo v. Applebees, 787 F.3d 1226, 1234

(9th Cir. 2015). We reverse and remand.

      The district court denied Reedom’s IFP application because it determined

that Reedom did not make a sufficient showing of indigency. However, the filing

fee is $400 and Reedom receives less than $500 per month in supplemental

security income and has no other assets. See id. (“An affidavit in support of an

IFP application is sufficient where it alleges that the affiant cannot pay the court

costs and still afford the necessities of life.”). Thus, we reverse and remand for

further proceedings.

      REVERSED and REMANDED.




                                           2                                    15-16983